Citation Nr: 0737875	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for psoriasis.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder, including anxiety and depression.

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to service connection for hemorrhoids, 
claimed as secondary to irritable bowel syndrome.

5.  Entitlement to an increased disability evaluation for 
sinusitis and rhinitis, currently evaluated as 
noncompensable.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from May 1974 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  It was transferred to the Board, however, from the 
RO in St. Louis, Missouri.  

The issues of entitlement to service connection for irritable 
bowel syndrome and for hemorrhoids and the reopened claim for 
service connection for an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for psoriasis was denied by an October 
1996 rating decision, which the veteran did not appeal.

2.  Evidence that is neither cumulative nor redundant of the 
evidence of record at the time of the October 1996 rating 
decision and that raises a reasonable possibility of 
substantiating the claim for service connection for psoriasis 
has not been received since the October 1996 rating decision.

3.  Service connection was denied for a nervous condition, 
anxiety or depression, in a June 1997 rating decision.  

4.  The veteran's appeal from the June 1997 rating decision 
was dismissed by the Board in March 2000.  

5.  The veteran did not appeal an October 2000 rating 
decision that concluded new and material evidence to reopen 
the claim for service connection for a psychiatric disorder 
had not been received.  

6.  Since the October 2000 rating decision, evidence not 
previously considered that relates to unestablished facts 
necessary to substantiate the claim for service connection 
for a psychiatric disorder and raises a reasonable 
possibility of substantiating the claim has been received.  

7.  The veteran's service-connected sinusitis and rhinitis is 
not manifested by incapacitating episodes of sinusitis nor at 
least three episodes of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting during a one-year 
period.


CONCLUSION OF LAW

1.  The October 1996 rating decision denying service 
connection for psoriasis is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence concerning the claim for 
service connection for psoriasis has not been received. 38 
C.F.R. § 3.156(a) (2007).  

3.  The October 2000 rating decision that did not reopen the 
claim for service connection for an acquired psychiatric 
disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

4.  New and material evidence concerning the claim for 
service connection for an acquired psychiatric disorder has 
been received to reopen the claim. 38 C.F.R. § 3.156(a) 
(2007).  

5.  The criteria for a compensable disability evaluation for 
sinusitis and rhinitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.97 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether previously denied claims for service connection 
are reopened.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Rating actions from which an appeal is not timely 
perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

A.  Psoriasis

The veteran's previous claim for service connection for 
psoriasis was denied by an October 1996 rating decision, 
which concluded that the veteran's psoriasis pre-existed his 
entry into active military service and was not permanently 
worsened as a result of service.  The veteran did not appeal 
this decision, which is final.  He attempted to reopen this 
claim in June 2004, and the RO concluded in the November 2004 
rating decision, from which this appeal arises, that the 
claim is not reopened.

The evidence considered at the time of the October 1996 
rating decision included the service medical records, the 
report of an August 1996 VA examination, and VA and private 
treatment records.  These showed that the veteran was noted 
to have minimal psoriasis on both elbows at the time of his 
March 1974 enlistment examination.  Psoriasis was not noted 
in the report of the July 1988 discharge examination.  There 
are, however, references to treatment for psoriasis in the 
service medical records.  In addition, psoriatic plaques were 
noted on VA examination in August 1996.

The evidence received since the October 1996 rating decision 
includes photocopies of service medical records; as these 
records were previously considered, they are not new.  
Additional evidence also includes reports of VA examinations 
and records of VA and private treatment, including some 
private treatment during the veteran's period of active 
military service.  To the extent that the medical records - 
particularly the reports of VA examinations for other 
disabilities - do not refer to the veteran's psoriasis, they 
are not material.  The medical records that were not 
previously considered and that do refer to the veteran's 
psoriasis or psoriatic arthritis include records of more 
recent treatment and a consultation for psoriasis during the 
veteran's hospitalization from late April to early May 1987 
for a self-mutilation suicide attempt.  The 1987 report is 
cumulative of the service medical records showing treatment 
for psoriasis, and the post-service records of treatment for 
psoriasis are similarly cumulative of the post-service 
records showing current psoriasis in 1996.  In addition, the 
veteran's testimony and written statements are not new and 
material evidence, as they reiterate his previous statements 
and the evidence previously considered.  None of the 
additional evidence that was not previously considered raises 
a reasonable possibility of substantiating the claim.

The veteran argues that service connection for psoriasis 
should be granted on the basis of aggravation, as he was 
noted to have minimal psoriasis on both elbows at entry into 
service, but that he was later noted to have psoriasis on 
other parts of his body during service, thus showing that the 
psoriasis increased during his active military service.  New 
evidence, not previously considered, showing such increase, 
however, has not been received.  Moreover, although there is 
a presumption of aggravation where the preservice disability 
underwent an increase in severity during service, this 
presumption may be rebutted by clear and unmistakable 
evidence - including medical facts and principles which may 
be considered to determine whether the increase is due to the 
natural progression of the condition.  See 38 C.F.R. § 3.306.  

As new evidence that would raise a reasonable possibility of 
substantiating the claim has not been received, the claim is 
not reopened.

B.  Acquired psychiatric disorder

Service connection was denied for a nervous condition, 
anxiety or depression, in a June 1997 rating decision.  The 
veteran appealed this decision but, in March 2000, the Board 
dismissed the appeal on the basis that the substantive appeal 
was not adequate.  An October 2000 rating decision concluded 
that new and material evidence to reopen the claim had not 
been received.  The veteran did not appeal this decision.  He 
attempted to reopen his claim in June 2004, and has appealed 
the November 2004 rating decision that concluded that the 
claim was not reopened.

Evidence considered in June 1997 included the veteran's 
service medical records, private and VA treatment records, 
and the report of a May 1997 VA examination.  The service 
medical records showed that the veteran was seen for mild 
anxiety in March 1981 and that, after a hospitalization from 
May to July 1987, the pertinent diagnoses were alcohol abuse, 
continuous, in remission, and no diagnosis, but passive-
aggressive personality features noted, as manifested by 
suicidal gestures when intoxicated.  The report of 
examination for discharge from service in 1988 did not refer 
to any psychiatric complaints or diagnoses.  The post service 
records included a diagnosis of generalized anxiety disorder 
on VA examination in May 1997 and records of hospitalizations 
in November 1990 for depression and December 1990 to January 
1991 for depression and passive dependent personality.

Evidence received since the October 2000 rating decision that 
did not reopen the claim includes records concerning the 
veteran's private hospitalization from April to May 1987 - 
during his active military service - for a suicidal attempt 
by self mutilation, which contain a final diagnosis of 
atypical affective disorder and alcohol abuse.  The record 
also contains records of current psychiatric treatment - 
between 2000 and 2004 - from Dr. Liss.  The records 
concerning the veteran's hospitalization during his active 
military service raise the possibility that the veteran did 
have a psychiatric disorder during service, whereas the 
service medical records considered in 1997 had concluded that 
he did not have an acquired psychiatric disorder.  The 
records of current treatment raise the possibility of the 
presence of current disability.  This evidence relates to 
unestablished facts necessary to substantiate the claim and, 
accepted at face value, raises a reasonable possibility of 
substantiating the claim.  The Board, therefore, concludes 
that new and material evidence to reopen the claim has been 
received.  The reopened claim is remanded, as discussed 
below, for further evidentiary development.

II.  Evaluation of service-connected sinusitis and rhinitis.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.   

An October 1996 rating decision granted service connection 
and assigned a noncompensable disability evaluation for 
intermittent history of sinusitis and rhinitis.  The 
noncompensable rating has continued to the present and is 
currently assigned by analogy using Diagnostic Code 6513, for 
chronic maxillary sinusitis.  See 38 C.F.R. §§ 4.20, 4.27.  
The general rating formula for sinusitis provides a 
noncompensable rating for sinusitis detected by X-ray only. A 
10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  And a 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician. 


The veteran did not report, and the treatment records do not 
show, that the veteran has had incapacitating episodes of 
sinusitis as defined by the rating schedule.  At his hearing 
in September 2006, the veteran testified that he experienced 
episodes of headaches, congestion, and discharge about three 
to four times per year, and also that he had problems with 
crusting around his nose.  He added that he was given 
antibiotics, Allegra, and Flonase, and that he was treated 
for this first by Dr. Reynolds, then by Dr. Abercrombie.  The 
records received from Dr. Reynolds and Dr. Abercrombie do 
not, however, contain any reference to episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

The Board weighs the veteran's testimony concerning the 
frequency of his episodes of sinusitis against the records of 
treatment, which do not refer to episodes of sinusitis 
manifested by the required symptoms.  The Board gives more 
weight to the contemporaneous medical records describing the 
veteran's symptoms and less weight to the veteran's 
recollection of his symptoms and their frequency.  The Board 
concludes that the evidence does not support finding that the 
veteran has at least three non-incapacitating episodes of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting per year.  The notation by Dr. 
Abercrombie in December 2003 refers to congestion and 
exudate, but does not refer to headaches, pain, purulent 
discharge or crusting.  As neither incapacitating episodes of 
sinusitis nor at least three episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting have been shown during the period of this claim, the 
Board concludes that the record does not support assignment 
of a compensable rating for the service-connected sinusitis 
and rhinitis.  

III.  Duties to Notify and Assist the Claimant.

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159 and 
3.326(a). VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim. Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In this case, following the veteran's claims filed in June 
2004, the RO provided the required notification in a letter 
later that same month.  Similarly, following the veteran's 
claim for increase in August 2004, the RO provided the 
required notice in a letter in September 2004.  These letters 
notified the veteran of the respective duties of the claimant 
and VA and were provided before the unfavorable rating 
decision in November 2004.  The Board acknowledges that the 
letters did not specifically tell the veteran the basis for 
the previous denial of the claims for service connection, as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
although the June 2004 letter did inform him that new and 
material evidence would be needed to reopen the claim, and of 
the elements of a claim for service connection.  The veteran 
demonstrated, however, that he had actual knowledge of the 
reason his claim for service connection for psoriasis had 
been previously denied in the arguments made in support of 
his claim and his appeal.  Consequently, the Board concludes 
that the veteran's actual knowledge cured any defect in the 
notice required by Kent.  As for the claim for service 
connection for a psychiatric disorder, any defect in the 
notice required by Kent would be harmless because the claim 
has been reopened.  

The Board acknowledges that the veteran was given the 
specific notice required by Dingess in March 2006, shortly 
after the opinion in that case was issued.  This was after 
the initial, unfavorable rating decision in November 2004.  
In addressing the timing of this notice, the Board concludes 
that there is no prejudice to the veteran concerning the 
claim for increase, as the claim for service connection for 
sinusitis and rhinitis was substantiated long ago.  There is 
also no prejudice to the veteran concerning the claim for 
service connection for psoriasis; as that claim is not 
reopened, issues concerning the disability evaluation and the 
effective date do not arise.  As for the reopened claim for 
service connection for a psychiatric disorder, the March 2006 
notice was issued before the RO will have an opportunity to 
address the merits of the underlying claim for service 
connection.  Hence, the Board concludes that there will be no 
prejudice to the veteran in the timing of this notice.

The Board also concludes that VA has fulfilled its duty to 
assist the claimant in obtaining evidence to substantiate his 
claims.  The RO obtained VA treatment records and the private 
treatment records identified by the veteran, for which he 
provided authorization for VA to obtain records.  The RO was 
not required to provide an examination in connection with the 
attempt to reopen the claim for service connection for 
psoriasis.  See 38 C.F.R. § 3.159(c)(4)(iii).  As the claim 
for increase for the sinusitis and rhinitis involved the 
frequency of symptomatic episodes, the treatment records 
would be sufficient evidence upon which to rate the 
disability in this instance.  Therefore, there is no 
additional assistance that is required in this matter.


ORDER

The claim for service connection for psoriasis is not 
reopened; the appeal is denied.

The claim for service connection for an acquired psychiatric 
disorder, including anxiety and depression, is reopened; to 
this extent only, the appeal is granted.

An increased disability evaluation for sinusitis and rhinitis 
is denied.  


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In the reopened claim for service connection for a 
psychiatric disorder, the record contains evidence of 
persistent or recurrent symptoms of disability and possible 
association with military service, as shown by current 
records of psychiatric treatment, as well as evidence of 
treatment in service for an atypical affective disorder and 
anxiety.  Therefore, the veteran should be given an 
examination to determine the current diagnosis or diagnoses 
of his psychiatric disability and whether it is related to 
his active military service.

As for the claims for service connection for irritable bowel 
syndrome and hemorrhoids, claimed as secondary to the 
irritable bowel syndrome, the service medical records refer 
to irritable bowel syndrome, and August 2004 treatment record 
from Dr. Abercrombie also refers to irritable bowel syndrome.  
Other current treatment records, however, do not refer to 
irritable bowel syndrome.  Therefore, the veteran should be 
given an examination to determine whether he currently has 
irritable bowel syndrome and, if so, whether it is related to 
his active military service.  And, if the veteran does have 
irritable bowel syndrome related to his active military 
service, it should be determined whether he has hemorrhoids 
that are secondary to that disability.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:


1.  Schedule the veteran for an 
examination to determine the current 
diagnosis or diagnoses of his psychiatric 
disability and whether it is related to 
his active military service.  The claims 
folder should be available to the 
examiner.  For each current diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosis is related to an event, injury 
or disease in service, and should indicate 
the basis for that opinion.

2.  Schedule the veteran for an 
examination to determine whether he 
currently has irritable bowel syndrome 
and, if so, whether it is related to his 
active military service, and whether he 
has hemorrhoids related to irritable bowel 
syndrome related to his active military 
service.  The claims folder should be 
available to the examiner.  The examiner 
should indicate whether the veteran has 
irritable bowel syndrome and, if so, 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is related to 
an event, injury or disease in service.  
If the veteran has irritable bowel 
syndrome the examiner should also indicate 
whether the veteran has, or has had, 
hemorrhoids related or increased in 
disability due to irritable bowel 
syndrome.  The examination report should 
contain an explanation of the basis for 
each opinion expressed.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


